Citation Nr: 0813449	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-00 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for back cysts.

2.  Entitlement to service connection for liver cysts.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
arms, including arthritis of the left wrist secondary to 
postoperative residuals, ganglion cysts.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and March 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for PTSD and of service 
connection for a low back disorder on the merits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not currently have cysts on his liver.  

2.  The veteran does not currently have cysts on his back.

3.  The RO denied service connection for arthritis of the 
veteran's arms in January 2004.  The veteran did not appeal.

4.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  

5.  The RO denied service connection for back strain in May 
1992.  The veteran did not appeal.

6.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has been received.  


CONCLUSIONS OF LAW

1.  Liver cysts were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Back cysts were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

3.  The January 2004 RO decision denying service connection 
for arthritis of the arms is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

4.  The criteria to reopen the claim for service connection 
for arthritis of the arms based on new and material evidence 
are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).

5.  The May 1992 RO decision denying service connection for 
back strain is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).

6.  The criteria to reopen the claim for service connection 
for back strain based on new and material evidence are met.  
38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify for the claims was satisfied through 
an October 2005 letter to the veteran that addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
the evidence required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information, 
which would include that in his possession, to the AOJ.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in pertinent part, that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA by 
means of a specific notice letter to (1) notify the veteran 
of the evidence and information necessary to reopen the 
claim, (i.e., describe what new and material evidence is); 
(2) notify the veteran of the evidence and information 
necessary to substantiate each element of the underlying 
service connection claim; and (3) notify the veteran of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  The 
notice required by Kent for the arthritis of the arms claim 
was provided in October 2005.

The veteran was notified of effective dates for ratings and 
degrees of disability in May 2006.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Any deficiencies in VA's duties to 
notify the veteran concerning effective date or degree of 
disability for the service connection claims are harmless, as 
service connection has been denied thus rendering moot any 
issues with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
service personnel records, and VA medical records.  A VA 
examination is not necessary for the arthritis of the arms 
claim because new and material evidence has not been 
received.  38 C.F.R. § 3.159(c)(4)(C)(iii).  A VA examination 
is not necessary for the liver and back cysts claims because 
the record does not contain competent lay or medical evidence 
of a current liver or back cysts disability or persistent or 
recurrent symptoms of disability.  VA has satisfied its 
assistance duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2007) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

If the RO improperly reopens a claim but denies it and the 
veteran then appeals the denial to the Board, the proper 
course for the Board to take would be to hold that new and 
material evidence has not been received to reopen it.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995) (held that pursuant 
to 38 U.S.C.A. §§ 5108 and 7104(b), Board has a legal duty to 
consider the new and material issue regardless of the RO's 
actions.  If the Board adjudicates the claim on its merits 
without resolving the new and material evidence issue, its 
actions violate its statutory mandate.  Similarly, once the 
Board finds that there is no new and material evidence, it is 
bound by an express statutory mandate not to consider the 
merits of the case.  Furthermore, the appellant is not 
prejudiced by the Board's actions if the Board's 
consideration of the new and material evidence question 
involves the same matter as the RO's merits determination.)  

Cysts on back and liver

The veteran claims that he has cysts on his back and liver, 
and that they were caused by an incident in service in May 
1986 when he was exposed to hydrazine and/or zinc chromate.  

Service medical records show that in May 1986, the veteran 
had possibly been exposed to hydrazine.  Fumes from the EPU 
had fired in his face during a ground emergency.  He felt 
dizzy.  The assessment was EPU fumes exposure.  The veteran 
indicated that he had been exposed to EPU fumes previously 
and would feel dizzy and hoarse for about 24 hours.  There 
were no cysts reported on the veteran's liver or back at that 
time or at any other time in service.  

Additionally, there is no competent medical evidence of 
record of current cysts on the veteran's back or liver.  A 
liver ultrasound in March 2005 and a biopsy in June 2007 did 
not show any cysts.  Magnetic Resonance Imaging (MRI) of the 
veteran's lumbar spine in August 2003 did not show any cysts.  
The veteran is not competent to diagnose cysts on his spine 
or liver.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In light of the above, service connection is not warranted 
for cysts on the back or liver.  The existence of a current 
disability is a cornerstone of a service connection claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  The 
preponderance of the evidence is against the claims and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Arthritis of the arms

The RO denied service connection for arthritis of the 
veteran's arms in January 2004.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
January 26, 2004.  He did not appeal.  Thus, the rating 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

At the time of the January 2004 decision, there were service 
medical records showing right forearm tenosynovitis in 
December 1986.  There was a complaint of arthralgias in the 
fingers and wrists in April 1987.  Work-up for arthralgias 
was reported to be negative in May 1987.  The veteran 
complained of aching pain in his hands in June 1987.  His 
wrists were tender and the assessment was arthritic disease.  
Post-service, there was no medical diagnosis of arthritis of 
the arms.  

The RO denied service connection for arthritis of the 
veteran's arms in January 2004 because there was no evidence 
of trauma to the veteran's arms in service and no diagnosis 
of arthritis after service.  

As noted above, claims are to be reopened when new and 
material evidence is submitted.  38 U.S.C.A. § 5108 (West 
2002).  Applicable 38 C.F.R. § 3.156 (2007) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

The RO found in March 2006 that new and material evidence had 
been received to reopen, but the Board must independently 
determine this.  Barnett.  New and material evidence has not 
been received to reopen the claim for service connection for 
arthritis of the arms.  The veteran's May 2006 contention 
that he has arthritis of his arms is not competent, and 
therefore not material.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  VA medical records have been submitted 
which do not mention arthritis of the arms.  Even if new, 
they are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute.

None of the new evidence submitted in this case shows the 
presence of arthritis of the arms either during service or 
currently.  There is no medical evidence of record indicating 
that the veteran has arthritis of his arms that had its onset 
during active service or within a year after service or that 
is related to any in-service disease or injury or to a 
service-connected disability, i.e., a ganglion cyst of the 
left hand.  See 38 C.F.R. § 3.310.  Accordingly, the Board 
finds that the evidence received subsequent to January 2004 
is not new and material and does not serve to reopen the 
veteran's claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

Back strain

The RO denied service connection for back strain in May 1992.  
The veteran was notified of this decision and of his 
appellate rights by letter dated June 19, 1992.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the May 1992 decision, a January 1985 service 
medical record showed an assessment of low back syndrome.  
The veteran complained of back pain for a year in April 1986.  
In November 1986, he complained of low back pain for 5 days, 
and he was assessed with low back pain in December 1986.  

The RO denied service connection in May 1992 because although 
the veteran had been treated on several occasions for back 
pain during service, there was no indication of any recurrent 
problem.  His back examinations were within normal limits.  
His back problems were felt to be acute and transitory, 
meaning they healed without any permanent residuals.

Evidence obtained since the May 1992 RO decision includes a 
May 1999 VA medical record showing an assessment of low back 
pain, most likely due to muscle strain.  The veteran had had 
a motor vehicle accident 4 days beforehand.  He stated that 
his back pain was not new, but that instead he had had a long 
term history of back pain.  An MRI of the veteran's 
lumbosacral spine in August 2003 showed minimal degenerative 
disc disease with minimal posterior bulging of the disc of 
L4-5.  

The Board finds that evidence submitted since May 1992 is new 
and material.  Previously, a post-service back disorder had 
not been shown.  Now, one is shown.  Accordingly, the claim 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Further 
action on this claim is being ordered in the remand section 
of this decision.


ORDER

Service connection for back cysts is denied.

Service connection for liver cysts is denied.

The application to reopen the claim for service connection 
for arthritis of the arms, including arthritis of the left 
wrist secondary to postoperative residuals, ganglion cysts, 
is denied.

The application to reopen the claim for service connection 
for back strain based on new and material evidence is 
granted.  


REMAND

The veteran was treated for low back pain in service and 
currently has a low back disorder, as reflected by the August 
2003 report of degenerative disc disease.  The long term 
history of back pain reported in May 1999 is an indication 
that the veteran's current low back disorder may be related 
to service.  Accordingly, a VA examination with a nexus 
opinion is necessary.  38 C.F.R. § 3.159.  

As the RO recognized in February 2007, the veteran is 
appealing the RO's original denial of service connection for 
PTSD in September 2002.  He claims that he has PTSD as a 
result of 2 stressors in service.  One is being attacked in a 
bar in Korea in July 1986.  The veteran testified that the 
man who did it drove his head 6 inches into a wall and hit 
him on the bridge of his nose, breaking his nose.  There is 
of record a July 1986 service medical record showing that he 
was struck by someone and had a contusion to his nose and 
right orbit.  The other stressor was an incident shortly 
after that, in about August 1986, before the veteran left 
Korea, that included a personal assault by a Master Sergeant.  
The veteran indicated in May 2003 that he had been told that 
she had been charged with actions unbecoming a 
non-commissioned officer (NCO) as a result of her activity.  
The RO should attempt to obtain any records reflecting that.  

PTSD has been diagnosed after service.  So have other 
psychiatric disorders including dysthymic disorder.  It is 
unclear if the veteran meets the criteria for a DSM-IV 
diagnosis of PTSD based on service stressors.  A VA 
psychiatric examination may also be helpful in making a 
determination as to whether the evidence shows any indication 
that a personal assault occurred in service.  After further 
development is conducted, a VA psychiatric examination should 
be conducted as ordered below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain reports 
concerning charges brought against the 
Master Sergeant (P.F.) for actions 
unbecoming an NCO, and reports 
concerning charges brought against 
Sergeant K.  See Statement from the 
veteran, received August 29, 2002, and  
Personal Hearing transcript, dated May 
23, 2003. 

2.  Thereafter, schedule the veteran 
for a VA psychiatric examination.  
Provide the psychiatrist with the 
claims file.  All necessary special 
studies or tests, including 
psychological testing if indicated, are 
to be accomplished.

The psychiatrist is to review the 
claims folder, including the service 
medical records, the service personnel 
records, and all post-service 
psychiatric records.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM- 
IV.

If the psychiatrist diagnoses PTSD, he 
or she is to provide an opinion as to 
whether evidence dated contemporaneous 
to service shows any indication that a 
personal assault occurred in service.  
Do the service medical records or 
service personnel records show behavior 
consistent with the aftermath of an 
assault in service?

The psychiatrist must express an 
opinion as to whether PTSD can be 
related to the stressor or stressors 
reported by the veteran and established 
as having occurred during active 
service.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the veteran for a VA 
examination of his low back.  Provide 
the examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any current low back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury, including the low 
back pain the veteran had in service in 
1985 and 1986.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Thereafter, again consider the 
veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


